—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 8, 1998, convicting him of criminal possession of stolen property in the third degree and failing to stop at a stop sign, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt on the charge of criminal possession of stolen property in the third degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Robinson, 244 AD2d 363). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the value of the stolen car as exceeding $3,000, and the defendant’s guilt of the crime of criminal possession of stolen property in the third degree, beyond a reasonable doubt (see, Penal Law § 165.50; People v Robinson, supra; People v Archer, 236 AD2d 478). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.